



EXHIBIT 10.1


AMENDMENT NO. 1 TO
AMENDED AND RESTATED SCRIPPS FAMILY AGREEMENT
This Amendment No. 1 (this “Amendment”) to the Amended and Restated Scripps
Family Agreement (the “Agreement”), dated May 19, 2015, by and among The E.W.
Scripps Company, an Ohio corporation (“E.W. Scripps”), Scripps Networks
Interactive, Inc., an Ohio corporation (“Scripps Networks Interactive”) and the
individuals and other entities named on the signature pages thereto (each, a
“Family Shareholder” and collectively, the “Family Shareholders”) is entered
into as of the 29th day of March, 2017 by E.W. Scripps, Scripps Networks
Interactive and the Family Shareholders.
WHEREAS, the parties hereto desire to amend Section 6 of the Agreement to allow
Family Shareholders to convert Common Voting Shares into Class A Stock under the
circumstances set forth therein;
NOW, THEREFORE, in consideration of the mutual agreements herein set forth and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Family
Shareholders, E.W. Scripps and Scripps Networks Interactive hereby irrevocably
agree to restate Section 6 of the Agreement in its entirety as follows.
Section 6.    Right of Offeror to Sell or Donate Unsold Shares Upon Conversion
Into Shares of Class A Stock. If, after satisfaction by the Offeror of the
requirements of Section 4, any Offered Shares remain unsold, the Offeror may
elect to (i) retain such unsold Offered Shares, (ii) convert such unsold Offered
Shares into Class A Stock (which Class A Stock will not be subject to this
Agreement), or (iii) sell, transfer, distribute, or assign such Offered Shares
on whatever terms and at whatever price, or donate, appoint or otherwise dispose
of such Offered Shares in whatever manner the Offeror wishes, without any
further compliance by the Offeror or any transferee with the provisions of this
Agreement (which provisions will continue to apply, however, to any other Shares
owned of record or beneficially by the Offeror); provided that (A) if the
Offeror had included in the First Notice such Offeror’s intention to sell,
transfer, distribute, assign, donate, appoint or otherwise dispose of the
Offered Shares to a specific person, then such Offered Shares shall be sold,
transferred, distributed,





--------------------------------------------------------------------------------





assigned, donated, appointed or otherwise disposed of to such person on the
terms and in the manner indicated in the First Notice; AND (B) THE OFFEROR,
PRIOR TO ANY SALE, TRANSFER, DISTRIBUTION, ASSIGNMENT, DONATION, APPOINTMENT OR
OTHER DISPOSITION OF THE OFFERED SHARES SHALL FIRST CONVERT SUCH OFFERED SHARES
INTO CLASS A STOCK AND SELL, TRANSFER, DISTRIBUTE, ASSIGN, DONATE, APPOINT OR
OTHERWISE DISPOSE OF ONLY THE CLASS A STOCK.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each party hereto has executed this Agreement on the date
indicated below opposite such party’s signature.


THE E.W. SCRIPPS COMPANY




By: /s/ William Appleton


Name: William Appleton


Title:     Senior V.P. and General Counsel






SCRIPPS NETWORKS INTERACTIVE, INC.




By: /s/ Ken W. Lowe                


Name: Ken W. Lowe                


Title:     Chairman, President and CEO        




FAMILY SHAREHOLDER
/s/ Jonathan Scripps                


Name: Jonathan Scripps                


Address:                        
                            


Email address:                     






FAMILY SHAREHOLDER
/s/ Samantha J. Brickner                


Name: Samantha J. Brickner            


Address:                        
                            


Email address:                     











--------------------------------------------------------------------------------





FAMILY SHAREHOLDER
/s/ Elizabeth Scripps                


Name: Elizabeth Scripps                


Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ William H. Scripps                


Name: William H. Scripps                


Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Margaret Scripps Klenzing            


Name: Margaret E. Scripps Klenzing        


Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ James Bryce Vasquez                


Name: James Bryce Vasquez            


Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Virginia S. Vasquez                


Name: Virginia S. Vasquez                







--------------------------------------------------------------------------------





Address:                        
                            


Email address:                     






FAMILY SHAREHOLDER
/s/ Nackey E. Scagliotti                


Name: Nackey E. Scagliotti                


Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Cynthia J. Scripps                


Name:
Cynthia J. Scripps                



Address:                        
                            


Email address:                     


FAMILY SHAREHOLDER
/s/ Edward W. Scripps, Jr.                


Name:
Edward W. Scripps, Jr.            



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Marilyn J. Scripps                


Name:
Marilyn J. Scripps                



Address:                        
                            


Email address:                     









--------------------------------------------------------------------------------





FAMILY SHAREHOLDER
/s/ Eva Scripps Attal                


Name:
Eva Scripps Attal                



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Samuel Joseph Logan                


Name:
Samuel Joseph Logan            



Address:                        
                            


Email address:                     


FAMILY SHAREHOLDER
/s/ Mary Peirce                    


Name:
Mary Peirce                    



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Megan Scripps Tagliaferri            


Name:
Megan Scripps Tagliaferri            



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Charles E. Scripps, Jr.                


Name:
Charles E. Scripps, Jr.            



Address:                        
                            





--------------------------------------------------------------------------------







Email address:                     




FAMILY SHAREHOLDER
/s/ Charles Kyne McCabe                


Name:
Charles Kyne McCabe            



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ R. Michael Scagliotti                


Name:
R. Michael Scagliotti            



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Julia Scripps Heidt                


Name:
Julia Scripps Heidt                



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Eli W. Scripps                    


Name:
Eli W. Scripps                



Address:                        
                            


Email address:                     











--------------------------------------------------------------------------------





FAMILY SHAREHOLDER
/s/ Cody Dubuc                    


Name:
Cody Dubuc                



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Monica Holcomb                


Name:
Monica Holcomb                



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ John Patrick Scripps                


Name:                            


Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ J. Sebastian Scripps                


Name:
J. Sebastian Scripps            



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Gerald J. Scripps                


Name:
Gerald J. Scripps                








--------------------------------------------------------------------------------





Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Raymundo H. Granado, Jr.            


Name:
Raymundo H. Granado, Jr.        



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ William A. Scripps                


Name:
William A. Scripps                



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Wesley Scripps                    


Name:
Wesley Scripps                



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Keon Korey Vasquez                


Name:
Keon Korey Vasquez            



Address:                        
                            


Email address:                     









--------------------------------------------------------------------------------





FAMILY SHAREHOLDER
/s/ Elizabeth A. Logan                


Name:
Elizabeth A. Logan                



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Eaton M. Scripps                


Name:
Eaton M. Scripps                



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Mary Ann S. Sanchez                


Name:
Mary Ann S. Sanchez            



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Jimmy R. Scripps                


Name:
Jimmy R. Scripps                



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Jenny Sue Scripps Mitchell            


Name:
Jenny Sue Scripps Mitchell        








--------------------------------------------------------------------------------





Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Peter M. Scripps                    


Name:
Peter M. Scripps, individually, and as trustee of the Peter M. Scripps Trust
under Agreement dated 11/13/2002



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Anne La Dow                    


Name:
Anne La Dow, individually and as trustee of the Anne M. La Dow Trust under
Agreement dated 10/27/2011



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Paul K. Scripps                    


Name:
Paul K. Scripps, individually, as co-trustee of the John P. Scripps Trust under
Agreement dated 2/10/77 FBO Peter M. Scripps, John P. Scripps Trust FBO Paul K.
Scripps under Agreement dated 2/10/77, John P. Scripps Trust Exempt Trust under
Agreement dated 2/10/77 and John P. Scripps Trust under Agreement dated 2/10/77
FBO Barbara Scripps Evans, and as trustee of the John P. Scripps Trust FBO Ellen
McRae Scripps under Agreement dated 12/28/84 and Paul K. Scripps Family
Revocable Trust



Address:                        
                            







--------------------------------------------------------------------------------





Email address:                     




FAMILY SHAREHOLDER
/s/ Peter R. La Dow                


Name:
Peter R. La Dow, individually, as co-trustee of the John P. Scripps Trust under
Agreement dated 2/10/77 FBO Peter M. Scripps, John P. Scripps Trust FBO Paul K.
Scripps under Agreement dated 2/10/77, John P. Scripps Trust Exempt Trust under
Agreement dated 2/10/77 and John P. Scripps Trust under Agreement dated 2/10/77
FBO Barbara Scripps Evans, and as trustee of The Marital Trust of the La Dow
Family Trust and The La Dow Family Trust under Agreement dated 6/29/2004



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Barbara Victoria Scripps Evans        


Name:
Barbara Victoria Scripps Evans, individually, as co-trustee of the John P.
Scripps Trust under Agreement dated 2/10/77 FBO Peter M. Scripps, John P.
Scripps Trust FBO Paul K. Scripps under Agreement dated 2/10/77, John P. Scripps
Trust Exempt Trust under Agreement dated 2/10/77 FBO Barbara Scripps Evans under
Agreement dated 12/28/84, and as trustee of the John P. Scripps Trust FBO
Douglas A. Evans under Agreement dated 12/28/84, Douglas A. Evans 1983 Trust,
Victoria S. Evans Trust under Agreement dated 5/19/2004 and Thomas S. Evans
Irrevocable Trust under Agreement dated 11/13/2012



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Jessica L. Scripps                 


Name:
Jessica L. Scripps                






--------------------------------------------------------------------------------







Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
Estate of Robert P. Scripps Jr.


/s/ Rebecca S. Brickner                


Name:
Rebecca S. Brickner, co-administrator





/s/ Virginia S. Vasquez                


Name:
Virginia S. Vasquez, co-administrator







FAMILY SHAREHOLDER
/s/ Rebecca S. Brickner                


Name:
Rebecca S. Brickner            



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Crystal Vasquez Lozano            


Name:
Crystal Vasquez Lozano            



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Molly E. McCabe                


Name:
Molly E. McCabe                



Address:                        





--------------------------------------------------------------------------------





                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Ellen M. Scripps Kaheny            


Name:
Ellen M. Scripps Kaheny, individually and as trustee of the Ellen M. Scripps
Kaheny Revocable Trust dtd April 17, 2014



Address:                        
                            


Email address:                     




FAMILY SHAREHOLDER
/s/ Corina S. Granado                


Name:
Corina S. Granado                



Address:                        
                            


Email address:                     






FAMILY SHAREHOLDER
/s/ Adam R. Scripps                    
Name:
Adam R. Scripps                



Address:                        
                            


Email address:                     





